     Case 1:18-cv-02637-LGS-SDA Document 184 Filed 02/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       2/5/2021
 SM Kids, LLC, as successor-in-interest to
 Stelor Productions, LLC,
                                                            1:18-cv-02637 (LGS) (SDA)
                                  Plaintiff,
                                                            ORDER
                      -against-

 Google LLC et al.,

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Before the Court is Plaintiff’s Letter Motion for a protective order to limit the fact

deposition of Stephen Garchik and the Rule 30(b)(6) deposition of SM Kids, LLC. (Letter Motion,

ECF No. 178.) Following a telephone conference with the parties, and for the reasons further

stated on the record, it is hereby Ordered that Plaintiff’s Letter Motion is GRANTED IN PART and

DENIED IN PART as follows:

       1. As Plaintiff indicated during the conference that it will withdraw its motion with

           respect to Topics 7 and 8, Plaintiff’s letter motion with respect to those topics is

           denied as moot.

       2. Plaintiff’s motion is denied with respect to respect to Topics 1, 2 and 6. See Auto.

           Rentals, Inc. v. Keith Huber, Inc., No. 10-CV-00385 (LG) (RHW), 2011 WL 13112088, at

           *1 (S.D. Miss. June 10, 2011) (“as a general rule, counsel’s objections to questions

           regarding the factual basis of allegations in the complaint are improper”); Smith v.

           Gen. Mills, Inc., No. C2 04-705, 2006 WL 7276959, at *3 (S.D. Ohio Apr. 13, 2006) (Rule

           30(b)(6) notice of deposition seeking factual bases for another party’s claims or
    Case 1:18-cv-02637-LGS-SDA Document 184 Filed 02/05/21 Page 2 of 2




         defenses was proper) (citing cases); Lisa Frank, Inc. v. Orb Factory Ltd., No. CV-15-433-

         (TUC) (DCB), 2017 WL 6000477, at *7 (D. Ariz. Sept. 21, 2017) (discussing 30(b)(6)

         deposition topic regarding likelihood of confusion); Phoenix Entm’t Partners, LLC v. Dr.

         Fofo LLC, No. 2:17-CV-01270, 2018 WL 929685, at *5 (D.S.C. Feb. 16, 2018) (same).

     3. Topic 3 is stricken for the reasons stated on the record.

     4. Plaintiff’s motion is granted and part and denied in part with respect to Topics 11-14.

         Defendants may solicit testimony regarding Plaintiff’s theory or theories of damages.

     5. The parties are directed to meet and confer with respect to the issue raised in Section

         IV of Plaintiff’s motion (regarding testimony with respect to events prior to 2018) and,

         no later than Tuesday, February 9, 2021, shall file a joint letter setting forth any

         remaining issues. The joint letter also shall address whether the parties have reached

         a stipulation with respect topic 10.

SO ORDERED.

DATED:        New York, New York
              February 5, 2021

                                                ______________________________
                                                STEWART D. AARON
                                                United States Magistrate Judge




                                                2
